Case 1:18-cr-00041-DLC Document 503 Filed 07/13/21 Page 1 of 1

O'NEILL / HASSEN Aftterneys at Law

July 13, 2021
VIA ECF
Honorable Denise L. Cote
United States District Judge
Southern District of New York
500 Pearl Street
New York, NY 10007
RE: United States v. Sean Jones, 18 Cr. 41 (DLC)
Dear Judge Cote:
I was appointed to represent Mr. Jones for the purposes of potentially filing a
compassionate release motion. I have requested records from several agencies which are
still pending. I request an adjournment of approximately 6 months to file the

compassionate release motion. This delay is necessary in order to gather records.

I thank the Court for its attention to this matter.

Respectfully submitted,

/s/

Grainne E, O'Neill

bh hwny cums fe rer 7 o

nibh ese. a hut wash fete aa be ener Vln rel ice eS

hewid), Whe fuck so a re
April (te FL, s, Gofovse crn etl shall fib hex

ane kion/s A Lack Rw te Ly plnen potint ahs hewtrel
pb tle ole peels an ftw 6 Ke ps ste. Ad Xo fer

Ye of yn Kaen lie Lhe

1/ F (646) 808-0997 / www.oandh. net
2/ F (212) 203-1858 5/ 25 Righth Ave, Suite C, Brooklyn, NY 11217 Zz é /3, Beery

3/ grainne@oandh.net 6 / 9213 2082 Eero 93EA 0673 EA30 C7EB 7E03 1B1B 82FA

  

 

 
